Campbell, C. J.,
delivered the opinion of the court.
The judgments of this court affirming or reversing a judgment or decree appealed from, are final in the sense in which the term is used in § 1442 of the code of 1880, and the payment of the costs accrued in this court, and all costs for which the clerk of this court may issue execution, is a condition precedent to the right to demand of him the certification of the. affirmance or reversal to the court below. The jurisdiction of this court is entirely appellate. It may, in certain states of case, gender the judgment or decree which should have been rendered below; but, even then, execution does not issue from this court for any thing but the costs accrued in the appeal, and the execution of the judgment of this court, except as to such costs, is obtained in the court of original jurisdiction. The final judgment or decree spoken of in § 1442 is one which puts an end to the cause iu this court —i. e., disposes finally of the appeal.
Motion denied.